Citation Nr: 0831129	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for herniated 
intervertebral disc L4-5, right, status post laminectomy, to 
include as secondary to service-connected lumbar strain.

2.  Entitlement to service connection for neurological 
disability of the right leg (claimed as nerve damage of the 
right leg), to include as secondary to service-connected 
lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was the subject of a Board remand dated in 
September 2007.     


FINDINGS OF FACT

1.  The competent medical evidence of record of greatest 
probative weight demonstrates that the veteran's degenerative 
disc disease and right leg disability were not present during 
service and are not related to any incident of service.

2.   The competent medical evidence of record of greatest 
probative weight indicates that the veteran's degenerative 
disc disease and right leg disability are not due to or 
aggravated by service-connected lumbar strain.


CONCLUSIONS OF LAW

1.  A herniated intervertebral disc L4-5, right, status post 
laminectomy, was not incurred in or aggravated by active 
service, may not be presumed to have been incurred or 
aggravated therein, and is not the result of, or aggravated 
by, service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a), 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).
.

2.  Neurological disability of the right leg was not incurred 
in or aggravated by active service, may not be presumed to 
have been incurred or aggravated therein, and is not the 
result of, or aggravated by, service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 
(2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

An October 2007 VCAA letter explained the evidence necessary 
to substantiate the veteran's specific claims for service 
connection on appeal, both on a direct basis and as secondary 
to a service-connected disability.  This letter also informed 
him of his and VA's respective duties for obtaining evidence.  
In addition, the October 2007 VCAA notice letter explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claims have been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues on appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
files contain the veteran's statements in support of his 
claims.  Although the veteran indicated by letter in January 
2008 that he had further evidence to submit, no new evidence 
has been received from him since that time, and he did not 
indicate the nature of the evidence to be submitted.  The 
Board has reviewed the veteran's statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional relevant 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  

Secondary service connection shall be awarded when a 
disability is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is compensable under 38 C.F.R. § 
3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

At his May 1969 service entrance examination, the veteran 
indicated by a checked box that he now had or had experienced 
in the past back trouble.  A reviewing physician noted a 
history of back strain.  Clinical evaluation of the spine, 
neurologic system, and lower extremities (except for pes 
planus of the feet and varicose veins) was normal.

Service medical records reflect that the veteran was seen in 
February and March 1970 for back pain after falling down some 
steps at a dental clinic.  The initial impression in February 
1970 was rule out lumbar spine injury.  X-rays in February 
1970 were characterized as negative and within normal limits.    

In October 1971 the veteran was seen for sharp pain in his 
left hip.  Examination was essentially normal except for some 
left lumbosacral muscle spasm.

A service medical record dated in November 1972 indicates 
that the veteran was referred for a consultation with respect 
to his low back pain.  He was diagnosed as having Bertolotti 
Syndrome (asymmetric sacralization L5 with pseudarthrosis 
with the sacrum).   The consulting physician noted that the 
veteran's condition was a controversial subject, and that 
there were many capable clinicians who felt that such X-ray 
findings were of no relation to disease.  He noted, however, 
that a recent Symposium published by the American Academy of 
Orthopaedic Surgeons (1969) stated that this finding in 
association with diagnosed disc disease should warrant 
consideration for fusion should disc surgery ever be 
necessary.  The consulting physician commented, "[o]bviously 
this man does NOT have any disc disease at this time and we 
of course sincerely hope that he never will.  In his best 
interests, to protect him from turning this [condition that 
existed prior to service] into a service-aggravated problem, 
I feel that his duties should be limited by an L3 perm[anent] 
profile to preclude lifting objects over 35 [pounds] in 
weight or standing or marching over 1/2 hour without 5 minutes 
rest."  (Emphasis in original.)  As a result, in November 
1972 the veteran received a permanent L3 profile due to 
Bertolotti syndrome, specifically identified in the veteran 
as an asymmetrical sacralization of the left transverse 
process at L5.

The veteran was again seen for complaints relating to 
Bertolotti syndrome in February 1973.  Straight leg raise 
testing was negative bilaterally.

In April 1976 the veteran was seen for low back pain, for 
which he had been hospitalized in Korea and then transferred 
to the Untied States for treatment and evaluation.  It was 
noted that it was initially thought he had a herniated 
nucleus pulposus, but that it was subsequently determined 
that he had only unilateral sacralization at L5.  On physical 
examination he was able to flex within two inches of the 
floor.  Right and left lateral bending were okay.  Motor and 
reflex examinations were normal.  

At an April 1984 periodic inservice examination, clinical 
evaluation of the spine was normal.  The veteran was profiled 
as a "1" in all physical categories.  

In September 1991, an X-ray of the lumbar spine was reported 
to indicate no evidence of recent fracture, trauma, or 
deformity, and that the bones appeared normal radiologically.  
(The Board notes that on his detailed review of the record a 
November 2007 VA examiner strongly disagreed with these X-ray 
findings.)  The treating physician's diagnosis was lumbar 
strain.  

At his September 1992 service discharge examination, the 
veteran indicated by a checked box that he did not then have 
and had never experienced recurrent back pain.  Clinical 
evaluation of the spine, lower extremities, and neurologic 
system was normal.  The veteran was profiled as a "1" in 
all categories except for hearing, which was profiled as a 
"2."  

The veteran was separated from service in January 1993.  

At a March 1993 VA general medical examination, clinical 
evaluation of the musculoskeletal system was found to be 
normal, with the exception of flat feet.  At the examination 
the veteran complained of disability due to cluster headaches 
and hearing loss (for both of which service-connection has 
been granted), but not of low back disability.

The RO granted service connection for lumbar strain in August 
2004, effective December 2003, the date of his claim for 
service connection.  However, the RO denied entitlement to 
service connection for herniated intervertebral disc L4-L5, 
right, status post laminectomy, and entitlement to service 
connection for nerve damage to the right leg.  The denial of 
these two issues is the subject of the current appeal.

A January 2000 Scott Air Force Base X-ray report includes an 
impression of mild facet osteoarthritis of the lumbosacral 
junction and mild degenerative disc disease at L4-5.

A January 2003 VA X-ray report indicates an impression of 
mild sacralization of the L5 vertebral body, and mild facet 
degenerative changes and mild degenerative changes of the 
spine.  There is no mention of degenerative disc disease.  

A September 2003 Scott Air Force Base emergency room 
treatment record reflects an impression of right-sided 
sciatica.  

An October 2003 report of a Scott Air Force Base MRI 
indicates an impression of degenerative disc disease at the 
L3-4 and L4-5 levels.  Other spine imaging reports conducted 
in November 2003 were consistent with this impression.

In November 2003, the veteran underwent private low back 
surgery, consisting of a right L4-5 hemilaminectomy.

At a June 2004 VA examination, the diagnosis was degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine, status post surgery.  The examiner opined 
that it was as likely as not that the veteran's current 
lumbosacral condition was related to his back condition in 
service and therefore was service-connected.

At a July 2004 VA medical examination, the examining 
physician opined that the veteran's military service produced 
chronic lumbar strain.  The examiner specifically found that 
the veteran's herniated intervertebral disc affected the 
right leg and began in July 2003, and was not caused by his 
military service.  He opined that the veteran's service-
connected lumbar strain did not result in degenerative disc 
disease, but instead that normal ageing was more of an 
etiologic factor.  
  
In a report of a November 2007 VA examination, the examining 
physician diagnosed the veteran as having Bertolotti's 
syndrome, left; herniation L4-L5 intervertebral disc, right, 
secondary to Bertolotti's syndrome, left; and residual 
weakness of L5 musculature, secondary to herniation L4-5 
intervertebral disc, right.  At the end of his lengthy, 
thorough, well-reasoned, and well-documented report, the 
examiner opined as follows:

... the veteran's herniated intervertebral disc at 
L4-5 on the right and his post laminectomy status 
is unrelated to his service-connected back strain 
in the sense that both of them are reflections of 
a congenital deformity known [as] a Bertolotti 
syndrome, which had given rise to back symptoms 
before entering military service and over the 
course of his lif[e], has been associated with 
intermittent symptoms.  I believe that the 
intervertebral disc disorder, the status post 
laminectomy, and the intermittent episodes of back 
pain throughout his adult life all result from the 
same thing.  I am not able to recognize that the 
events during military service made the back 
worse.  He appears to have recovered nicely from 
the fall on the stairs as well as the event, which 
occurred I Korea and I should not be able to make 
the statement that this left him any worse 
afterwards than he was before.  It is my opinion 
that the patient's disability relating to the 
right leg, the smallness of the muscle, and the 
weakness described above is caused by the 
herniated intervertebral disc, which is a 
component of the Bertolotti syndrome.  I believe 
that the diagnosis of lumbar strain is 
inappropriate.  This is a man who has a mechanical 
disorder of his spine, which he will retain for 
the rest of his life, and which has produced an 
abnormal pattern of forces played upon his back....

In the present case, there is no diagnosis or other 
indication of organic disease of the nervous system within 
one year of active service.  Accordingly, a presumption of 
service connection for neurological disability of the right 
leg or low back is not warranted pursuant to the provisions 
of 38 C.F.R. §§ 3.307 and 3.309(a).

The November 2007 VA examiner's report is extremely detailed 
and thoroughly reasoned, and is entirely consistent with all 
evidence of record.  The examiner appears to be highly 
competent to provide opinions as to the etiology of 
neurological and orthopedic conditions attributable to 
pathology of the spine.  Consistent with the most thorough 
analysis and examination in the service medical records, 
conducted in November 1972, the April 2007 VA examiner opined 
that the veteran has Bertolotti syndrome.  The service 
medical records of specialist consultation, dated in November 
1972, note the same syndrome, and also specifically note 
based on X-rays and physical examination that the veteran 
obviously did not have degenerative disc disease at that 
time, but that he had the potential for such disease in the 
future.  The treating in-service physician commented in a 
November 1972 service medical record that precautions, in the 
form of limited activity, should be take to prevent the 
condition that existed prior to service from resulting in a 
condition resulting aggravation during active service.  

The first evidence of degenerative disc disease is from a 
January 2000 X-ray report, in which mild degenerative disc 
disease at L4-5 was noted.  This was over 6 years after 
discharge from active service.  All histories indicated that 
the problem had become severe by 2003, resulting in November 
2003 surgery.  A June 2004 VA examiner diagnosed the veteran 
as having degenerative disc disease and degenerative joint 
disease of the lumbosacral spine, status pot surgery, and 
opined that it was as likely as not that the veteran's 
"current lumbosacral condition is related to his back 
condition in service and therefore is service-connected."  
However, when faced squarely with the medical question at 
issue in this case, in an extended VA medical opinion 
received in July 2004, another VA physician opined that the 
veteran's service-connected lumbar strain did not result in 
degenerative disc disease, but instead that normal ageing was 
more an etiologic factor.  

By contrast, the November 2007 VA examiner very persuasively 
disagreed with the diagnosis of lumbar strain, and found that 
a diagnosis of Bertolotti's syndrome is instead warranted, 
arguing persuasively that this condition did not worsen 
during service (noting, for example, the normal clinical 
evaluation of the spine on physical examination at the 
veteran's September 1992 service discharge examination), and 
that the onset of the disc disease was not related to service 
and occurred after service.  He argued persuasively that the 
veteran's inservice injuries to his back did not permanently 
aggravate his congenital back deformity, diagnosed as 
Bertolotti's syndrome.  The examiner went through great 
lengths to illustrate his points, copying and marking up 
relevant medical documentation associated with the claims 
files, and printing out and marking up eight X-ray images of 
the spine to illustrate the congenital fusion of the left 
side of the sacrum to the L5 vertebra.  He took pains to 
point out errors in prior records of treatment and 
examination and to clearly illustrate and support his view 
that certain findings, such as normal X-ray findings and 
findings of lumbosacral strain, were incorrect.

The Board finds that the November 2007 VA examiner's report 
is by far the most probative and most persuasive medical 
opinion evidence in this matter.  The Board accepts his 
findings as more reliable, more well-supported, and more 
probative than the findings of the other VA examiners.  As a 
result, the Board accepts the November 2007 VA examiner's 
findings that the veteran's degenerative disc disease and 
right leg disability began after service separation, and were 
not made worse by or caused by service-connected lumbar 
strain.  Rather, they began after discharge from service and 
are attributable to a congenital mechanical deformity of the 
back, Bertolotti syndrome.  As the Board views the evidence, 
this examiner's opinion outweighs all other medical opinion 
evidence of record by a significant margin.  His opinion is 
supported and significantly bolstered by in-service diagnoses 
of Bertolotti syndrome, indicated by an in-service consulting 
physician in November 1972 to have existed prior to service, 
and clinical and examination records showing no degenerative 
disc disease during service or until over six years after 
service.

In sum, the competent medical evidence of greatest probative 
weight indicates that the veteran's degenerative disc disease 
and associated right leg disability were not present during 
service, are not related to any incident of service, and are 
not due to or aggravated by service-connected lumbar strain.  
Accordingly, entitlement to service connection for herniated 
intervertebral disc L4-5, right, status post laminectomy, to 
include as secondary to service-connected lumbar strain, and 
entitlement to service connection for neurological disability 
of the right leg (claimed as nerve damage of the right leg), 
to include as secondary to service-connected lumbar strain, 
is denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for herniated 
intervertebral disc L4-5, right, status post laminectomy, to 
include as secondary to service-connected lumbar strain, is 
denied.

Entitlement to service connection for neurological disability 
of the right leg, to include as secondary to service-
connected lumbar strain, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


